In an action in rem, under title D of chapter 17 of the Administrative Code of the City of New York, to foreclose liens on real property, the appeals are from an order granting respondent’s motion to vacate the judgment of foreclosure and from an order granting appellant’s motion for rehearing and reconsideration on additional papers but adhering to the original determination. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.